          Case 1:21-cv-01719-JGK Document 35 Filed 07/08/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––X
KRISTINA E. LEE                                                           NO. 1:21-CV-01719-JGK
                                  Plaintiff,         :
                          v.                         :
MLB ADVANCED MEDIA L.P. and SAN                      :
FRANCISCO GIANTS BASEBALL CLUB,
LLC,
                                  Defendants.        :
––––––––––––––––––––––––––X

                               NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Kristina E. Lee hereby

dismisses this action.


July 8, 2021                                    Respectfully submitted,

                                                C AREY R ODRIGUEZ MILIAN , LLP
                                                1395 Brickell Avenue, Suite 700
                                                Miami, Florida 33131
                                                Telephone: (305) 372-7474
                                                Facsimile: (305) 372-7475

                                                By: /s/ David P. Milian
                                                John C. Carey
                                                jcarey@careyrodriguez.com
                                                David P. Milian*
                                                dmilian@careyrodriguez.com
                                                cperez@careyrodriguez.com
                                                Ruben Conitzer*
                                                rconitzer@careyrodriguez.com
                                                ecf@careyrodriguez.com

                                                *Admitted Pro Hac Vice
